Title: To Thomas Jefferson from Samuel Smith, 2 August 1820
From: Smith, Samuel
To: Jefferson, Thomas


            Dr Sir/
            
              Baltimore
              2 August 1820
            
          The total ruin in which my private fortune is involved, and my inability for want of Capital to pursue any probable means of support for my family induced me to give my Consent to become a Candidate for the Speakers Chair—The Views of N. Carolina who first mentioned the subject to me were bottomed on the Idea, that it would be unwise for the South to initate the East by the Choice of a Speaker south of Potomack, and equally unwise to take a Speaker from among those who were active in favor of the Missouri question, they, therefore thought it advisable to fix on me, as from a State not obnoxious to either great division,—The Southern Candidate will be Mr Nelson the Eastern Mr Taylor of N. York,—the division of the Southern Votes between Mr Nelson and me may give Mr Taylor a majority on the first Vote. if my number should be such as to induce my friends to  withdraw my name the Contest will then be between Mr Nelson and Mr Taylor. and will probably be in favor of the latter. it will then be determined by Votes founded on the Missouri question. If however the Contest should be between Mr Taylor and me, and if I should be supported by Virginia there would be little doubt of my succeeding.—I know not  any person  who Could  influence  Mr Nelson, and I doubt much whether any  ought to make the attempt, if any person could I presume Mr Madison might—I fear the Contest for Speaker between East and South will Call up the unpleasant question of Slavery and no Slavery again.I have been  a sincere supporter of the present Administration, because I have thought  little wrong had been done, and  because I thought the President meant to do right—Some examination had been commenced proper in themselves, but not Convenient in the present State of our Affairs—I believe they are postponed for a  time when our finances will be in a better StateI have thought (perhaps vainly) that I Could render essential service in Spain, that nation was our best Customer formerly for flour, until it imposed a prohibitous duty.—To induce its removal will require more commercial knowledge than is usually sent on foreign missions—I know that  Merchants have scarcely ever been sent by any nation to the Courts of Europe, but may not this be one of the prejudices of the World, if so—ought we not to be superior to them,—I however think it highly probable that the new Order of things in Spain may induce the President to continue Mr Forsyths. I have the honor to be with the sincerest attachment your most Obedt servt
            
          S. Smith